













AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of February 21,
2017 between Lisa M. Hamblet (“Executive”) and BMC STOCK HOLDINGS, INC., a
Delaware corporation (the “Company”).


RECITALS


WHEREAS, The Company entered into an Employment Agreement with Executive on
October 9, 2014 and Amendment dated June 2, 2015, Addendum No. 1 dated December
15, 2015 and Addendum No. 2 dated November 30, 2016 (collectively the “Prior
Agreement”), and


WHEREAS, Executive and the Company desire to enter into a new amended and
restated Employment Agreement reflecting the new position of the Executive with
the Company setting forth the terms and conditions of Executive’s employment by
the Company, and


WHEREAS, in connection with this Agreement, Executive and the Company have
agreed upon consideration for terminating the Prior Agreement.


NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the Company and Executive hereby agree that Executive’s Employment
Agreement is hereby amended and restated in its entirety as follows:


TERMS AND CONDITIONS


SECTION 1
EMPLOYMENT


1.1    Employment. The Company hereby employs Executive and Executive hereby
accepts such employment by the Company for the period and upon the terms and
conditions contained in this Agreement.


1.2    Position and Duties. Executive shall serve the Company effective as of
the date as this Agreement as Executive Vice President of eBusiness and Pro
Remodeler Segment. Executive shall have all of the powers and duties in such
capacity that are customary to the powers and duties of those of an Executive
Vice President serving in a similar role in a company within the industry in
which the Company operates. The foregoing powers and duties shall be subject to
the direction of the Company’s Board of Directors (the “Board”) and its
President and Chief Executive Officer. Executive shall report to the President
and Chief Executive Officer of the Company or at his direction, the Executive
Vice President and Chief Operating Officer. Executive shall devote Executive’s
full business time and attention and full diligence and vigor and good faith
efforts to the affairs of the Company and Executive shall not engage in any
other material business duties or pursuits or render any services of a
professional nature to any other entity or person, or serve on any other board
of directors (other than a not-for-profit board of directors, and then only to
the extent it does not interfere with her duties to the Company), without the
prior written consent of the Chief Executive Officer.












1



--------------------------------------------------------------------------------















1.3    Effective Date; Indefinite Term. Executive’s employment under this
Agreement shall begin on mutual execution of this Agreement (“Effective Date”)
and continue for an indefinite term, until terminated in accordance with SECTION
3 below. Certain provisions, however, as more fully set forth in SECTION 4,
SECTION 5 and SECTION 6 below, continue in effect beyond the date of the
termination of Executive’s employment (the “Termination Date”).


SECTION 2
COMPENSATION AND BENEFITS


2.1    Compensation.


(a)    Base Salary. The Company shall pay to Executive an annual base salary at
the rate not less than $325,500 each calendar year (“Base Salary”), payable in
accordance with the Company’s ordinary payroll and withholding practices from
time to time in effect for its employees. During the term of employment
hereunder, the Executive’s salary shall be reviewed from time to time (but no
less than annually) to determine whether an increase in Executive’s salary is
appropriate. Any such increase shall be at the sole discretion of the Board.


(b)    Annual Cash Bonus. During the term of employment, Executive shall be
eligible to receive an annual cash bonus (“Annual Cash Bonus”) under the
Company’s incentive award plan for management and executives as from time to
time adopted by the Board (the “Incentive Plan”). The Annual Cash Bonus shall be
determined based on a target bonus equal to 100% of Base Salary (the “Target
Bonus”).


(c)    Annual Equity Grant. During the term of employment, Executive shall be
eligible to receive an annual grant of equity (the “Annual Equity Grant”) under
the Company’s Long Term Incentive Plan. The actual award and amount of any
Annual Equity Grant will be determined the Board or the Compensation Committee
of the Board, as appropriate, based upon any of the factors described in the
Long Term Incentive Plan in addition to general factors relating to retention of
talent.


(d)    Termination of Prior Agreement Consideration. As consideration for
termination of the Prior Agreement, the Company shall within thirty (30) days
following the Effective Date, grant to Executive a one-time grant of 50,000
restricted stock units under the Company’s Long-Term Incentive Plan. Executive
may earn this award by continuing employment with the Company for three years,
with vesting in three substantially equivalent installments as of the first
three anniversaries of the date the award is granted.


2.2
Benefit.



(a)    Generally. Executive shall be eligible to participate, to the extent it
is legal and permitted by the applicable benefits plans, policies or contracts,
in all employee benefits programs that the Company may adopt for its employees
generally providing for sick or other leave, vacation, group health, disability
and life insurance benefits. Executive shall be eligible to participate in the
Company’s 401(k) plan on the terms and conditions and qualifications of such
plan from time to time in effect, with a Company match (if any) no less
favorable than that provided to any other Company executive vice president.
Executive shall be entitled to four (4) weeks of paid vacation for each full
calendar year of employment, to be accrued in accordance with the Company’s
regular vacation pay policy.




2



--------------------------------------------------------------------------------














(b)    Executive. Executive shall be eligible to participate, to the extent it
is legal and permitted by the applicable plans, policies or contracts, in all
benefits or fringe benefits which are in effect generally for the Company’s
executive personnel from time to time.


2.3    Expense Reimbursement. The Company shall pay or reimburse Executive for
all reasonable expenses incurred in connection with performing her duties upon
presentation of documents in accordance with the reasonable procedures
established by the Company.


SECTION 3
TERMINATION


3.1    By the Company:


(a)    For Cause. The Company shall have the right at any time, exercisable upon
written notice, to terminate the Executive’s employment for Cause. As used in
this Agreement, “Cause” shall mean that the Executive:


(i)    has committed any act or omission that results in, or that may reasonably
be expected to result in, a conviction, plea of no contest or imposition of
unadjudicated probation for any felony or crime involving moral turpitude;


(ii)    has committed any act of fraud, embezzlement or misappropriation, or
engaged in material misconduct or breach of fiduciary duty against the Company
(or any predecessor thereto or successor thereof);


(iii)    has willfully failed to substantially perform such duties as are
reasonably assigned to him under this Agreement; or


(iv)    has unlawfully used (including being under the influence) or possessed
illegal drugs on BMC’s premises or while performing her duties and
responsibilities for BMC;


(v)    materially fails to attempt in good faith to perform Executive’s duties
required under Executive’s employment by or other relationship with the Company
(it being agreed that failure of the Company to achieve operating results or
similar poor performance of the Company shall not, in and of itself, be deemed a
failure to perform Executive’s duties);


(vi)    fails to attempt in good faith to comply with a lawful directive of the
CEO or the Board that is consistent with the Company’s business practices and
Code of Ethics;


(vii)    engages in willful misconduct for which Executive receives a material
and improper personal benefit at the expense of the Company, or accidental
misconduct resulting in such a benefit which Executive does not promptly report
to the Company and redress promptly upon becoming aware of such benefit;


(viii)    in carrying out her duties under this Agreement, has engaged in acts
or omissions constituting gross negligence or willful misconduct resulting in,
or which, in




3



--------------------------------------------------------------------------------














the good faith opinion of the Board, could be expected to result in, substantial
economic harm to the Company;


(ix)    has failed for any reason to correct, cease or alter any action or
omission that (A) materially violates or does not conform with the Company’s
policies, standards or regulations in a material way, (B) constitutes a material
breach of this Agreement, including SECTION 4, or (C) constitutes a material
breach of her duty of loyalty to the Company; or


(x)    has disclosed any Proprietary Information (as defined below) without
authorization from the Board, Chief Executive Officer or General Counsel except
as otherwise permitted by this Agreement, another agreement between the parties
or any Company policy in effect at the time of disclosure.


For purposes of the definition of “Cause”, “Company” shall include any
subsidiary, business unit or affiliate of the Company. The Company shall provide
written notice to Executive of any act or omission that the Company believes
constitutes grounds for “Cause” pursuant to clause (iii) above, and no such act
or omission shall constitute “Cause” unless Executive fails to remedy such act
or omission within ten (10) days of the receipt of such notice; provided that
such ten (10) day cure period shall not apply with respect to any matter that is
incapable of cure within such period.


(b)    Due to Death or Disability. Executive’s employment shall terminate upon
Executive’s death and the Company may terminate Executive’s employment due to
Executive’s Disability. As used in this Agreement, “Disability” shall mean any
physical or mental disability or incapacity that is reasonably expected to
render Executive incapable of fully performing the services required of
Executive by the Company for a period of 180 consecutive days or for shorter
periods aggregating 180 days during any twelve (12) month period. For purposes
of the definition of “Disability”, “Company” shall include any subsidiary,
business unit or affiliate of the Company. Any question as to the existence of a
Disability upon which Executive and the Company cannot agree shall be determined
by a qualified independent physician selected by Executive (or, if Executive is
unable to make such selection, a selection shall be made by Executive’s spouse,
if available, or if such spouse is unavailable due to death or incapacity, any
other adult member of Executive’s immediate family), with the consent of the
Company, which consent shall not be unreasonably withheld. The determination of
such physician made in writing to the Company and Executive shall be final and
conclusive for all purposes of determining Disability under this Agreement.


(c)    Without Cause. The Company may terminate Executive’s employment under
this Agreement at any time Without Cause. As used in this Agreement, a
termination “Without Cause” shall mean the termination of Executive’s employment
by the Company other than (i) for Cause pursuant to SECTION 3.1(a) above or (ii)
due to death or Disability pursuant to SECTION 3.1(b) above.


3.2
By the Executive:



(a)    Without Good Reason. Executive may terminate her employment under this
Agreement at any time Without Good Reason. As used in this Agreement, a
termination “Without




4



--------------------------------------------------------------------------------














Good Reason” shall mean termination of Executive’s employment by Executive other
than For Good Reason pursuant to SECTION 3.2(b) below.


(b)    For Good Reason. Executive shall have the right at any time to resign her
employment under this Agreement For Good Reason. As used in this Agreement, “For
Good Reason” shall mean any of the following: (i) a material diminution in the
Executive’s Base Salary or Target Annual Cash Bonus, (ii) a material diminution
in Executive’s title, authority, duties and responsibilities as compared to
Executive’s title, authority, duties and responsibilities measured immediately
after the Effective Date, (iii) any requirement that the Executive report to
anyone but (A) the President and Chief Executive Officer of the ultimate parent
entity, or (B) if the Company becomes a subsidiary or a division of another
entity not engaged predominantly in the same business as the Company, the most
senior executive of such subsidiary or division, (iv) any material breach by the
Company or related entities of this Agreement or the Executive’s other
agreements with the Company or related entities, (v) there is a Change in
Control and the successor to the Company, if applicable, does not assume and
continue this Agreement, and (vi) any requirement by the Company that Executive
relocate her personal residence.


Notwithstanding the foregoing, no event shall be a Good Reason event unless (i)
the Executive gives the Company written notice that she is resigning for Good
Reason within ninety (90) days of the first occurrence of the Good Reason event,
and (ii) either the Company (A) accepts such resignation, or (B) does not cure
such Good Reason event, in either case within thirty (30) days of receiving such
notice, in which case the Executive’s resignation for Good Reason shall become
effective as of the earlier of (x) the date the Company accepts such
resignation, or (y) the expiration of the thirty day cure period (provided the
Company has not cured the Good Reason event).


3.3    Compensation Upon Termination. Upon termination of Executive’s employment
with the Company, the Company’s obligation to pay compensation and benefits
under SECTION 2 hereof shall terminate, except that the Company shall pay to the
Executive or, if applicable, the Executive’s heirs, all earned but unpaid Base
Salary under SECTION 2.l(a) and accrued but unused vacation under SECTION 2.2,
in each case, through the Termination Date. In addition, Executive shall be
entitled to receive (i) any vested amounts or benefits due under any
tax-qualified retirement or group insurance plan or program in accordance with
the terms thereof, and (ii) other than on termination for Cause or a voluntary
termination by Executive without Good Reason, her annual bonus for any completed
fiscal year at the same time annual bonuses would have been paid if Executive
had continued in employment (it being understood that in the event of any such
termination Executive is not entitled to an Annual Bonus for the then-current
Fiscal Year). If the Company terminates Executive’s employment Without Cause,
for Executive’s death, for Executive’s Disability, or if Executive terminates
her employment for Good Reason, then, in addition, to the foregoing
compensation, upon execution and delivery (and non-revocation) by Executive of
the Separation Agreement and General Release as set forth in SECTION 6.10, the
Company shall pay severance benefits pursuant to SECTION 3.4 below. No other
payments or compensation of any kind shall be paid in respect of Executive’s
employment with or termination from the Company. Notwithstanding any contrary
provision contained herein, in the event of any termination of Executive’s
employment, the exclusive remedies available to the Executive shall be the
amounts due under this SECTION 3, which are in the nature of liquidated damages,
and are not in the nature of a penalty.




5



--------------------------------------------------------------------------------














3.4
Severance Benefits.



(a)    Termination without Cause or for Good Reason. Subject to the terms and
conditions of eligibility for Executive’s receipt of severance benefits under
this Agreement, including the timely execution and delivery (and non-revocation)
by Executive of the Separation Agreement and General Release as set forth in
SECTION 6.10, the Company shall pay to Executive, as severance benefits, which
amounts are in addition to the Compensation upon Termination set forth in
Section 3.3 herein:


(i)    An amount equal to her current annualized Base Salary which shall be paid
to Executive on a salary continuation basis according to the Company’s normal
payroll practices over the 12 month period following the date the Executive
incurs a Separation from Service, but in no event less frequently than monthly.


(ii)    An amount equal to the Executive’s Target Bonus referenced in SECTION
2.1(b) (based upon her Base Salary as of the date of termination) which shall be
paid to Executive when the Annual Cash Bonus for such year is paid to other
executives of the Company.


(iii)    Subject to (1) the Executive’s timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), and (2) the Executive’s continued copayment of premiums at the same
level and cost to the Executive as if the Executive were an employee of the
Company (excluding, for purposes of calculating cost, an employee’s ability to
pay premiums with pre-tax dollars), continued participation in the Company’s
group health plan (to the extent permitted under applicable law and the terms of
such plan) which covers the Executive (and the Executive’s eligible dependents)
for a period of six (6) months at the Company’s expense, provided that the
Executive is eligible and remains eligible for COBRA coverage. The Company may
modify its obligation under this SECTION 3.4(a)@) to the extent reasonably
necessary to avoid any penalty or excise taxes imposed on it in connection with
the continued payment of premiums by the Company under the Patient Protection
and Affordable Care Act of 2010, as amended.


(iv)    The Company shall accelerate the vesting of the Executive’s then-
outstanding and unvested stock options, stock appreciation rights, restricted
stock units or shares, performance stock units or any other Company equity
compensation awards, to the extent that such awards would have vested solely
upon the Executive’s continued employment, such that one hundred percent (100%)
of such awards become vested in full.


(v)    In addition to the benefits described in SECTION 3.4(a)(i), (ii) and
(iii), in the event that there is a Change in Control of the Company and (1) the
successor fails to assume and continue this Agreement; or (2) within ninety (90)
days preceding or within six (6) months after the Change in Control (a) the
Executive is terminated without Cause, or (b) Executive terminates for Good
Reason, the Company shall (I) accelerate the vesting of the Executive’s
then-outstanding and unvested stock options, stock appreciation rights,
restricted stock units or shares, performance stock units or any other Company
equity compensation awards, to the extent that such awards would have vested
solely upon the Executive’s continued employment, such that one hundred percent
(100%) of such




6



--------------------------------------------------------------------------------














awards become vested in full, (II) continue Executive’s Base Salary, as provided
under SECTION 3.4(i) for 24 months rather than 12 months, and (III) pay
Executive an amount equal to the Executive’s Target Bonus (under SECTION 2.1
(b), based upon her Base Salary as of the date of termination), which amount
shall be paid to Executive when the Company pays the Annual Cash Bonus for the
calendar year that commences immediately after Executive’s termination (and for
clarity, shall be in addition to the Target Bonus paid to Executive under
Section 3.4(ii)- such that Executive receives two Target Bonuses).


(b)    Termination for Executive’s Death or Disability. In the event of
Executive’s death or Disability, the Company shall accelerate the vesting of the
Executive’s then-outstanding and unvested stock options, stock appreciation
rights, restricted stock units or shares, performance stock units or any other
Company equity compensation awards, to the extent that such awards would have
vested solely upon the Executive’s continued employment, such that one hundred
percent (100%) of such awards become vested in full.


(c)    Notwithstanding any other provision of this Agreement, any severance
benefits that would otherwise have been paid before the Company’s first normal
payroll payment date falling on or after the thirtieth (30th) day after the date
on which the Executive incurs a Separation from Service (the “First Payment
Date”) shall be made on the First Payment Date. Each separate severance
installment payment and each other payment that Executive may be eligible to
receive under this Agreement shall be a separate payment under this Agreement
for all purposes.


(d)    Notwithstanding anything to the contrary in this Agreement, with respect
to any severance benefits or amounts payable to the Executive under this
Agreement, in no event shall a termination of employment occur under this
Agreement unless such termination constitutes a Separation from Service. For
purposes of this Agreement, a “Separation from Service” shall mean the
Executive’s “separation from service” with the Company as such term is defined
in Treasury Regulation Section l.409A-l(h) and any successor provision thereto.


Notwithstanding anything to the contrary in this Agreement, to the maximum
extent permitted by applicable law, amounts payable to the Executive pursuant to
this SECTION shall be made in reliance upon Treas. Reg. Section l .409A-l(b)(9)
(Separation Pay Plans) or Treas. Reg. Section 1.409A-l(b)(4) (Short-Term
Deferrals). However, to the extent any such payments are treated as
non-qualified deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), then if Executive is deemed at
the time of her Separation from Service to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed
commencement of any portion of the benefits to which the Executive is entitled
under this Agreement is required in order to avoid a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code, such portion of the Executive’s
termination benefits shall not be provided to the Executive prior to the earlier
of (i) the expiration of the six-month period measured from the date of the
Executive’s Separation from Service or (ii) the date of Executive’s death. Upon
the earlier of such dates, all payments deferred pursuant to this SECTION 3.4(e)
shall be paid in a lump sum to the Executive. Thereafter, payments will resume
in accordance with this Agreement. The determination of whether the Executive is
a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as
of the time of her Separation from Service shall be made by the Company in
accordance with the terms of Section 409A of the Code and applicable




7



--------------------------------------------------------------------------------














guidance thereunder (including without limitation Treas. Reg. Section
I.409A-l(i) and any successor provision thereto).


(e)    The Executive shall have no duty or obligation to mitigate the amounts
due under SECTION 3.4(a) above and any amounts earned by Executive from other
employment shall not be offset or reduce the amounts due hereunder.


(f)    The term “Change in Control” shall mean the occurrence of any of the
following events: (i) the Board approves a plan of liquidation, dissolution or
winding-up of the Company, (ii) the consummation of a sale or other disposition
of all or substantially all of the assets of the Company and its subsidiaries,
(iii) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (other than the Company, any trustee
or other fiduciary holding securities under any employee benefit plan of the
Company, or any company owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their ownership of Common
Stock of the Company), becoming the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities or otherwise acquiring the power to elect or designate a
majority of the members of the Board, (iv) a merger or consolidation of the
Company with any other corporation or entity (a “Merger Partner”), as a result
of which (A) the voting securities of the Merger Partner outstanding immediately
prior thereto represent (either by remaining outstanding or by being
converted into voting securities of a surviving entity) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or (B) the
shareholders of the Merger Partner immediately prior thereto have the power to
elect or designate a majority of the members of the Board of the Company or such
surviving entity; provided, however, that a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person (other than those covered by the exceptions in clause (iii) above)
acquires more than 50% of the combined voting power of the Company’s then
outstanding securities or the power to elect or designate a majority of the
members of the Board shall not constitute a Change in Control of the Company.


SECTION 4
CERTAIN AGREEMENTS


4.1    Confidentiality. Executive acknowledges that the Company owns and shall
own and has developed and shall develop proprietary information concerning its
business and the business of its subsidiaries and affiliates and each of their
employees, customers and clients (“Proprietary Information”). Such Proprietary
Information includes, among other things, trade secrets, financial information,
product plans, customer lists, marketing plans, systems, manuals, training
materials, forecasts, inventions, improvements, know-how and other intellectual
property, in each case, relating to the Company’s business. Executive shall, at
all times, both during employment by the Company and thereafter, keep all
Proprietary Information in confidence and trust and shall not use or disclose
any Proprietary Information without the written consent of the Company, except
as necessary in the ordinary course of Executive’s duties. Executive shall keep
the terms of this Agreement in confidence and trust and shall not disclose such
terms, except to Executive’s family, accountants, financial advisors, or
attorneys, or as otherwise authorized or required by law. The Parties
acknowledge that pursuant to the Defend Trade Secrets Act of 2016 (the “DTSA”),
an individual may not be held criminally or civilly liable under any Federal or
state




8



--------------------------------------------------------------------------------














trade secret law for disclosure of a trade secret that (i) is made (A) in
confidence to a Federal, state or local governmental authority, either directly
or indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of applicable law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Under the DTSA, any employee, contractor, or
consultant who is found to have wrongfully misappropriated trade secrets (as the
terms “misappropriate” and “trade secret” are defined in the DTSA) may be liable
for, among other things, exemplary damages and attorneys’ fees.


4.2    Company Property. Executive recognizes that all Proprietary Information,
however stored or memorialized, and all identification cards, keys, flash
drives, computers, mobile phones, Personal Data Assistants, telephone numbers,
access codes, marketing materials, documents, records and other equipment or
property which the Company provides are the sole property of the Company. Upon
termination of employment, Executive shall (1) refrain from taking any such
property from the Company’s premises, and (2) return any such property in
Executive’s possession within ten (10) business days.


4.3    Assignment of Inventions to the Company. Executive shall promptly
disclose to the Company all improvements, inventions, formulas, processes,
computer programs, know- how and trade secrets developed, whether or not
patentable, made or conceived or reduced to practice or developed by Executive,
either alone or jointly with others, during and related to Executive’s
employment and the Company’s business or while using the Company’s equipment,
supplies, facilities or trade secret information (collectively, “Inventions”).
All Inventions and other intellectual property rights shall be the sole property
of the Company and shall be “works made for hire.” Executive hereby assigns to
the Company any rights Executive may have or acquire in all Inventions and
agrees to perform, during and after employment with the Company, at the
Company’s expense including reasonable compensation to Executive, all acts
reasonably necessary by the Company in obtaining and enforcing intellectual
property rights with respect to such Inventions. Executive hereby irrevocably
appoints the Company and its officers and agents as Executive’s attorney-in-fact
to act for and in Executive’s name and stead with respect to such Inventions.


SECTION 5
COVENANT NOT TO ENGAGE IN CERTAIN ACTS


5.1    General. The parties understand and agree that the purpose of the
restrictions contained in this SECTION 5 is to protect the goodwill and other
legitimate business interests of the Company, and that the Company would not
have entered into this Agreement in the absence of such restrictions. Executive
acknowledges and agrees that the restrictions are reasonable and do not, and
will not, unduly impair his or her ability to make a living after the
termination of his or her employment with the Company. The provisions of SECTION
4 and SECTION 5 shall survive the expiration or sooner termination of this
Agreement. For purposes of SECTION 4 and SECTION 5, “Company” shall include any
subsidiary, business unit or affiliate of the Company with respect to which
Executive performs Executive’s duties.


5.2    Non-Compete; Non-Diversion. In consideration for this Agreement to employ
Executive and other valuable consideration provided hereunder, Executive agrees
and covenants that during the term of employment and for a period of twelve (12)
months after the Termination Date (or for twenty-four (24) months after the
Termination Date if such termination is in




9



--------------------------------------------------------------------------------














connection with a Change in Control), Executive shall not, directly or
indirectly, for himself or any third party, or alone or as a member of a
partnership or limited liability company, or as an officer, director,
shareholder, member or otherwise, engage in the following acts:


(a)    divert or attempt to divert any existing business of the Company provided
that after the Termination Date this shall not prevent normal competitive sales
for a non-Listed Company (as defined below);


(b)    solicit, induce or entice, or seek to solicit, induce or entice, or
otherwise interfere with the Company’s business relationship with, any customer
of the Company, provided that after the Termination Date this shall not prevent
normal competitive sales activities for a non­Listed Company;


(c)    (1) during the term of employment, render any services (whether as an
independent contractor or otherwise) on behalf of a “Listed Company” (as defined
below), and (B) for a period of twelve months after the Termination Date, render
any services (whether as an independent contractor or otherwise) on behalf of
any Listed Company;


(d)    own or control any interest in (except as a passive investor of less than
two percent (2%) of the capital stock or publicly traded notes or debentures of
a publicly held company), or become an officer, director, partner, member, or
joint venturer of, any Competing Business, provided that after the Termination
Date this shall only apply to the Listed Companies;


(e)    advance credit or lend money to any third party for the purpose of
establishing or operating any Competing Business, provided that after the
Termination Date this shall only apply to the Listed Companies; or


(f)    with respect to any substantially full time independent contractor of the
Company, employee of the Company or individual who was, at any time during the
three months prior to the Termination Date, an employee of the Company: (A) hire
or retain, or attempt to hire or retain, such individual to provide services for
any third party; or (B) encourage, induce, solicit or attempt to solicit,
divert, cause or attempt to cause, such individual to (1) terminate and/or leave
his or her employment, (2) accept employment with any person or entity other
than the Company, or (3) terminate his or her relationship with the Company or
devote less than his or her full time efforts to the Company.


As used herein, “Listed Company” means one of ten (10) companies that are
material competitors as identified by the Company, provided that the Company may
at any time change such ten (10) companies to alternative competitors so long as
the number does not exceed ten (I 0), no change can be effective after the
termination of Executive’s employment with the Company and any change shall be
effective thirty (30) days after Executive is given written notice thereof and
only if at the end of such thirty (30) day period the Executive is employed by
the Company. As of the Effective Date, the Listed Companies are limited to: 84
Lumber Co., Builders FirstSource, Inc., HD Supply, Inc., Ganahl Lumber Co., US
LBM Holdings, LLC, Carter Lumber Company, Parr Lumber Company and McCoy
Corporation (dba McCoy’s Building Supply).


5.3    Cessation/Reimbursement of Payments. If Executive violates any provision
of SECTION 4 or SECTION 5, the Company may, upon giving written notice to
Executive, immediately cease all payments and benefits that it may be providing
to Executive pursuant to




10



--------------------------------------------------------------------------------














SECTION 2 or SECTION 3, and Executive shall be required to reimburse the Company
for any payments received from, and the cash value of any benefits provided by,
the Company between the first day of the violation and the date such notice is
given; provided, however, that the foregoing shall be in addition to such other
remedies as may be available to the Company and shall not be deemed to permit
Executive to forego or waive such payments in order to avoid his or her
obligations under SECTION 4 or SECTION 5; and provided, further, that any
release of claims by Executive pursuant to SECTION 6.10 shall continue in
effect.


5.4    Survival; Injunctive Relief. Executive agrees that the provisions of
SECTION 4 and SECTION 5 shall survive the termination of this Agreement and the
termination of the Executive’s employment. Executive acknowledges that a breach
by him of the covenants contained in SECTION 4 or SECTION 5 cannot be reasonably
or adequately compensated in damages in an action at law and that such breach
will cause the Company immeasurable and irreparable injury and damage. Executive
further acknowledges that she possesses unique skills, knowledge and ability and
that competition in violation of SECTION 4 or SECTION 5 would be extremely
detrimental to the Company. By reason thereof, each of the Company and Executive
agrees that the other shall be entitled, in addition to any other remedies it
may have under this Agreement, at law or in equity, or otherwise, to temporary,
preliminary and/or permanent injunctive and other equitable relief to prevent or
curtail any actual or threatened violation of SECTION 4 or SECTION 5, without
proof of actual damages that have been or may be caused to the Company by such
breach or threatened breach, and waives to the fullest extent permitted by law
the posting or securing of any bond by the other party in connection with such
remedies.    




SECTION 6
MISCELLANEOUS


6.1        Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by certified or registered
mail, postage prepaid, with return receipt requested, telecopy (with hard copy
delivered by overnight courier service), or delivered by hand, messenger or
overnight courier service and shall be deemed given when received at the
addresses of the parties set forth below, or at such other address furnished in
writing to the other parties hereto:     


To the Company: BMC Stock Holdings, Inc.    
Attn: General Counsel
Two Lake Side Commons, Suite 500
980 Hammond Drive
Atlanta, GA 30328


To Executive: at the home address of Executive maintained in the
human resource records of the Company.


6.2    Severability. The parties agree that it is not their intention to violate
any public policy or statutory or common law. In the event that any provision or
portion of this Agreement shall be determined to be invalid or unenforceable for
any reason, in whole or in part, the remaining provisions of this Agreement
shall be unaffected thereby and shall remain in full force and effect to the
fullest extent permitted by law. Without limiting the foregoing, if any portion
of




11



--------------------------------------------------------------------------------












SECTION 5 is held to be unenforceable, the maximum enforceable restriction of
time, scope of activities and geographic area will be substituted for any such
restrictions held unenforceable.


6.3    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Georgia without regard to
its principles of conflicts of laws. Executive: agrees to submit to the
jurisdiction of the State of Georgia; agrees that any dispute concerning this
Agreement shall be brought exclusively in a state or federal court of competent
jurisdiction in Georgia; and agrees that other than disputes involving SECTION 4
or SECTION 5, all disputes shall be settled through arbitration pursuant to
SECTION 6.15. Executive waives any and all objections to jurisdiction or venue.


6.4    Survival. The covenants and agreements of the parties set forth in
SECTIONS 4, 5 and 6 are of a continuing nature and shall survive the expiration,
termination or cancellation of this Agreement, irrespective of the reason
therefor.


6.5    Entire Agreement. This Agreement contains the entire understanding
between the parties hereto with respect to the terms of employment,
compensation, benefits, and covenants of Executive, and supersede all other
prior and contemporaneous agreements and understandings, inducements or
conditions, express or implied, oral or written, between Executive and the
Company relating to the subject matter of the Agreement, which such other prior
and contemporaneous agreements and understandings, inducements or conditions
shall be deemed terminated effective immediately. For the avoidance of doubt,
the parties agree that any and all indemnification agreements between Executive
and the Company shall continue in full force unimpaired by this Agreement.


6.6    Binding Effect, Etc. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and the Company’s
successors and assigns, including any direct or indirect successor by purchase,
merger, consolidation, reorganization, liquidation, dissolution, winding up or
otherwise with respect to all or substantially all of the business or assets of
the Company, and the Executive’s spouse, heirs, and personal and legal
representatives.


6.7    Counterparts; Amendment. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
amended or modified only by written instrument duly executed by the Company and
Executive.


6.8    Voluntary Agreement. Executive has read this Agreement carefully and
understands and accepts the obligations that it imposes upon Executive without
reservation. No other promises or representations have been made to Executive to
induce Executive to sign this Agreement. Executive is signing this Agreement
voluntarily and freely.


6.9    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors, assigns
(including any direct or indirect successor, spouses, heirs and personal and
legal representatives. Any such successor or assign of the Company shall be
included in the term “Company” as used in this Agreement.


6.10    Release of Claims. In consideration for the compensation and other
benefits provided pursuant to this Agreement, Executive agrees to execute a
“Separation Agreement and General Release” to be presented by the Company
substantially in the form of Exhibit A attached


12



--------------------------------------------------------------------------------














hereto and incorporated herein by this reference. The Company’s obligation to
pay severance benefits pursuant to SECTION 3.4 is expressly conditioned on
Executive’s execution and delivery of such Separation Agreement and General
Release no later than forty-five (45) days after the date the Executive incurs a
Separation from Service without revoking it for a period of seven (7) days
following delivery. Executive’s failure to execute and deliver such Separation
Agreement and General Release within such forty-five (45) day time period (or
Executive’s subsequent revocation of such Separation Agreement and General
Release) will void the Company’s obligation to pay severance benefits under this
Agreement.


6.11    In-kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Agreement, in-kind benefits and reimbursements provided under
this Agreement during any tax year of the Executive shall not affect in-kind
benefits or reimbursements to be provided in any other tax year of the
Executive, except for the reimbursement of medical expenses referred to in
Section 105(b) of the Code, and are not subject to liquidation or exchange for
another benefit. Notwithstanding anything to the contrary in this Agreement,
reimbursement requests must be timely submitted by Executive and, if timely
submitted, reimbursement payments shall be made to the Executive as soon as
administratively practicable following such submission, but in no event later
than December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall the Executive be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred. This SECTION 6.12 shall only
apply to in-kind benefits and reimbursements that would result in taxable
compensation income to the Executive.


6.12    Section 409A. This Agreement is intended to be written, administered,
interpreted and construed in a manner such that no payment or benefits provided
under this Agreement become subject to (a) the gross income inclusion set forth
within Code Section 409A(a)(l)(A) or (b) the interest and additional tax set
forth within Code Section 409A(a)(l)(B) (together, referred to herein as the
“Section 409A Penalties”), including, where appropriate, the construction of
defined terms to have meanings that would not cause the imposition of Section
409A Penalties. In no event shall the Company be required to provide a tax
gross-up payment to Executive or otherwise reimburse Executive with respect to
Section 409A Penalties. In the event that following the date hereof the Company
reasonably determines that any compensation or benefits payable under this
Agreement may be subject to Section 409A of the Code, the Company and the
Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (x) exempt the compensation and benefits
payable under this Agreement from Section 409A of the Code and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (y) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance.


6.13    Indemnification, etc. The Company shall indemnify and hold harmless
Executive to the fullest extent permitted by law for any action or inaction she
takes in good faith with regard to the Company or parent or any benefit plan of
either, in accordance with the Company’s Articles of Incorporation and By-laws.
Further, the Company shall cover Executive on its directors’ and officers’
liability insurance policies to no less extent than that which covers any other
officer or director of the Company.




13



--------------------------------------------------------------------------------














6.14    Arbitration. Except with respect to the Company’s enforcement of the
covenants in SECTION 4 and SECTION 5, in the event that either Executive or the
Company (or their successor and assigns, or any other person claiming benefits
on behalf of or through them) has a dispute, claim, question, or disagreement
arising from or relating to this Agreement or the breach thereof, the parties
hereto shall use their best efforts to settle the dispute, claim, question, or
disagreement. To this effect, they shall consult and negotiate with each other
in good faith and, recognizing their mutual interests, attempt to reach a just
and equitable solution satisfactory to both parties. If the parties do not reach
such solution within a period of 60 days, then, upon written notice by either
party to the other, all such disputes, claims, questions, or differences shall
be finally settled by confidential binding arbitration administered by the
American Arbitration Association in accordance with the provisions of its
Employment Arbitration Rules, unless such claim is precluded by law from being
settled through arbitration. Such arbitration shall take place in Atlanta,
Georgia. Any arbitrator selected by the parties to arbitrate any such dispute
shall have practiced predominately in the field of employment law for no less
than ten years. The arbitrator will have the power to interpret this Agreement.
Any determination or decision by the arbitrator shall be binding upon the
parties and may be enforced in any court of law. The parties agree that this
arbitration provision does not apply to the right of Executive to file a charge,
testify, assist or participate in any manner in an investigation, hearing or
proceeding before the Equal Employment Opportunity Commission or any other
agency pertaining to any matters covered by this Agreement and within the
jurisdiction of the agency. Both Parties agree that this arbitration clause has
been bargained for by the Parties upon advice of their respective counsel.


[signatures on following page]




14



--------------------------------------------------------------------------------














IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.




EXECUTIVE:


/s/ Lisa M. Hamblet
Lisa M. Hamblet




COMPANY:    


BMC STOCK HOLDINGS, INC.


/s/ Peter C. Alexander
Its CEO






15



--------------------------------------------------------------------------------














EXHIBIT A


SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (this “Agreement”) is made as of
by and between ___(“Executive”) and BMC STOCK HOLDINGS, INC. (the “Company”).
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:


1.    Termination of Employment. The parties agree that Executive’s employment
with the Company and all of its affiliates is terminated effective as of     
(the “Termination Date”).


2.    Payments Due to Executive. Executive acknowledges receipt of      ($     )
from the Company, representing Executive’s accrued but unpaid Base Salary
through the Termination Date. In addition, the Executive shall receive (a) her
annual bonus (if any) for the fiscal year completed prior to the Termination
Date, to be paid at the same time annual bonuses would have been paid if
Executive had continued in employment, and (b) shall receive any vested benefits
due under any tax-qualified retirement or group insurance plan or program in
accordance with the term thereof. Other than as expressly set forth in this
Section, Executive is not entitled to any consulting fees, wages, accrued
vacation pay, benefits or any other amounts with respect to her employment
through the Termination Date.


3.    Severance Benefits and Continuing Health Insurance Coverage. In
consideration of Executive’s execution and non-revocation of this Agreement, the
Company agrees to pay to Executive the amounts provided in SECTION 3.4 of that
certain Employment Agreement, dated as of    by and between the Executive and
the Company, which amounts are, to the extent known, stated on Exhibit A hereto.


4.
General Release.



(a)Executive, on behalf of Executive, his or her heirs, executors, personal
representatives, administrators and assigns, irrevocably, knowingly and
unconditionally releases, remises and discharges the Company, its parents, all
current or former affiliated or related companies of the Company and its parent,
partnerships, or joint ventures, and, with respect to each of them, all of the
Company’s or such related entities’ predecessors and successors, and with
respect to each such entity, its officers, directors, managers, Executives,
equity holders, advisors and counsel (collectively, the “Company Parties”) from
any and all actions, causes of action, charges, complaints, claims, damages,
demands, debts, lawsuits, rights, understandings and obligations of any kind,
nature or description whatsoever, known or unknown (collectively, the “Claims”),
arising out of or relating to the Executive’s employment with the Company and/or
the separation of Executive from the Company.


(b)This general release of Claims by Executive includes, without limitation, (i)
all Claims based upon actions or omissions (or alleged actions or omissions)
that have occurred up to and including the date of this Agreement, regardless of
ripeness or other




16



--------------------------------------------------------------------------------














limitation on immediate pursuit of any Claim in the absence of this Agreement;
(ii) all Claims relating to or arising out of Executive’s employment with and
separation from the Company; (iii) all Claims (including Claims for
discrimination, harassment, and retaliation) arising under any federal, state or
local statute, regulation, ordinance, or the common law, including without
limitation, Claims arising under Title VII of the Civil Rights Act of 1964, the
Americans With Disabilities Act, the Age Discrimination in Employment Act, as
amended, the Family and Medical Leave Act and the Executive Retirement Income
Security Act of 1974, the Civil Rights Act of 1991, the Equal Pay Act, the Fair
labor Standards Act, 42 U.S.C. § 1981, and any other federal or state law, local
ordinance or common law including for wrongful discharge, breach of implied or
express contract, intentional or negligent infliction of emotional distress,
defamation or other tort; and (iv) all Claims for reinstatement, attorney’s
fees, interest, costs, wages or other compensation.


(c)Executive agrees that there is a risk that each and every injury which he or
she may have suffered by reason of his or her employment relationship might not
now be known, and there is a further risk that such injuries, whether known or
unknown at the date of this Agreement, might become progressively worse, and
that as a result thereof further damages may be sustained by Executive;
nevertheless, Executive desires to forever and fully release and discharge the
Company Parties, and he or she fully understands that by the execution of this
Agreement no further claims for any such injuries may ever be asserted.


(d)This general release does not release any Claim that relates to: (i)
Executive’s right to enforce this Agreement; (ii) any rights Executive may have
to indemnification from personal liability or to protection under any insurance
policy maintained by the Company, including without limitation any general
liability, EPLI, or directors and officers insurance policy or any contractual
indemnification agreement; (iii) Executive’s right, if any, to government-
provided unemployment and worker’s compensation benefits; or (iv) Executive’s
rights under any Company Executive benefit plans (i.e. health, disability or
retirement plans), which by their explicit terms survive the termination of
Executive’s employment.


(e)Executive agrees that the consideration set forth in Paragraph 3 above shall
constitute the entire consideration provided under this Agreement, and that
Executive will not seek from the Company Parties any further compensation or
other consideration for any claimed obligation, entitlement, damage, cost or
attorneys’ fees in connection with the matters encompassed by this Agreement.


(f)Executive understands and agrees that if any facts with respect to this
Agreement or Executive’s prior treatment by or employment with the Company are
found to be different from the facts now believed to be true, Executive
expressly accepts, assumes the risk of, and agrees that this Agreement shall
remain effective notwithstanding such differences. Executive agrees that the
various items of consideration set forth in this Agreement fully compensate for
said risks, and that Executive will have no legal recourse against the Company
in the event of discovery of a difference in facts.


(g)Executive agrees to the release of all known and unknown claims, including
expressly the waiver of any rights or claims arising out of the Federal Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. (“ADEA”), and in
connection with such waiver of




17



--------------------------------------------------------------------------------














ADEA claims, and as provided by the Older Worker Benefit Protection Act,
Executive understands and agrees as follows:


(i)    Executive has the right to consult with an attorney before signing this
Agreement, and is hereby advised to do so;


(ii)    Executive shall have a period of forty-five (45) days from the
Termination Date (or from the date of receipt of this Agreement if received
after the Termination Date) in which to consider the terms of the Agreement (the
“Review Period”). Executive may at his or her option execute this Agreement at
any time during the Review Period. If the Executive does not return the signed
Agreement to the Company prior to the expiration of the 45 day period, then the
offer of severance benefits set forth in this Agreement shall lapse and shall be
withdrawn by the Company;


(iii)    Executive may revoke this Agreement at any time during the first seven
(7) days following Executive’s execution of this Agreement, and this Agreement
and release shall not be effective or enforceable with respect to any Claim
under the ADEA until the seven-day period has expired (“Revocation Period
Expiration Date”). Notice of a revocation by the Executive must be made to the
designated representative of the Company (as described below) within the seven
(7) day period after Executive signs this Agreement. If Executive revokes this
Agreement, it shall not be effective or enforceable against the Company Parties.
Accordingly, the “Effective Date” of this Agreement shall be on the eighth (8th)
day after Executive signs the Agreement and returns it to the Company, and
provided that Executive does not revoke the Agreement during the seven (7) day
revocation period;


In the event Executive elects to revoke this release pursuant to Paragraph
4(g)iii above, Executive shall notify Company by hand-delivery, express courier
or certified mail, return receipt requested, within seven (7) days after signing
this Agreement to: ATTN: General Counsel, Legal Department, BMC Stock Holdings,
Inc., Two Lake Side Commons, Suite 500, 980 Hammond Drive, Atlanta, Georgia
30328. In the event that Executive exercises his or her right to revoke this
release pursuant to Paragraph 4(g)iii above, any and all obligations of Company
under this Agreement shall be null and void. Executive agrees that by signing
this Agreement prior to the expiration of the forty-five (45) day period he or
she has voluntarily waived his or her right to consider this Agreement for the
full forty-five (45) day period.


EXECUTIVE AGREES THAT THE CONSIDERATION RECEIVED BY HIM OR HER UNDER THIS
AGREEMENT, INCLUDING THE PAYMENTS DESCRIBED ABOVE, IS IN FULL AND COMPLETE
SATISFACTION OF ANY CLAIMS THAT EXECUTIVE MAY HAVE, OR MAY HAVE HAD, ARISING OUT
OF EXECUTIVE’S EMPLOYMENT WITH COMPANY (INCLUDING FOR THE AVOIDANCE OF DOUBT,
ALL OF ITS SUBSIDIARIES OR AFFILIATES) OR THE TERMINATION OF THAT EMPLOYMENT, UP
TO THE DATE OF EXECUTION OF THIS AGREEMENT. EXECUTIVE ACKNOWLEDGES THAT HE OR
SHE UNDERSTANDS THAT, BY ENTERING INTO THIS AGREEMENT, HE OR SHE NO LONGER HAS
THE RIGHT TO ASSERT ANY






18



--------------------------------------------------------------------------------














CLAIM OR LAWSUIT OF ANY KIND ATTEMPTING TO RECOVER MONEY OR ANY OTHER RELIEF
AGAINST THE COMPANY PARTIES FOR ACTS OR INJURIES ARISING OUT OF EXECUTIVE’S
FORMER EMPLOYMENT BY COMPANY (INCLUDING FOR THE AVOIDANCE OF DOUBT, ALL OF ITS
SUBSIDIARIES OR AFFILIATES) OR THE TERMINATION OF THAT EMPLOYMENT.


Such claims further include any claims Executive may have pursuant to an
internal grievance procedure at Company (including for the avoidance of doubt,
all of its subsidiaries or affiliates). Executive does not waive any rights or
claims that may arise after the date this Agreement is executed.


5.    Review of Agreement; No Assignment of Claims. Executive represents and
warrants that he or she (a) has carefully read and understands all of the
provisions of this Agreement and has had the opportunity for it to be reviewed
and explained by counsel to the extent Executive deems it necessary, (b) is
voluntarily entering into this Agreement, (c) has not relied upon any
representation or statement made by the Company or any other person with regard
to the subject matter or effect of this Agreement, (d) has not transferred or
assigned any Claims and (e) has not filed any complaint or charge against any of
the Company Parties with any local, state, or federal agency or court.


6.    No Claims. Each party represents that it has not filed any Claim against
the other Party with any state, federal or local agency or court and that it
will not file any Claim at any time regarding the matters covered by this
Agreement; provided, however, that nothing in this Agreement shall be construed
to prohibit Executive from filing a Claim, including a challenge to the validity
of this Agreement, with the Equal Employment Opportunity Commission or
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission; provided, further, that Executive
acknowledges that she will not be entitled to recover any monetary or other
damages in connection with or as a result of any such EEOC or state FEP agency
proceeding.


7.    Interpretation. This Agreement shall take effect as an instrument under
seal and shall be governed and construed in accordance with the laws of the
State of Georgia without regard to provisions or principles thereof relating to
conflict of laws.


8.    Agreement as Defense. This Agreement may be pleaded as a full and complete
defense to any subsequent action or other proceeding arising out of, relating
to, or having anything to do with any and all Claims, counterclaims, defenses or
other matters capable of being alleged, which are specifically released and
discharged by this Agreement. This Agreement may also be used to abate any such
action or proceeding and/or as a basis of a cross­ complaint for damages.


9.    Nondisclosure of Agreement. The terms and conditions of this Agreement are
confidential. Executive agrees not to disclose the terms of this Agreement to
anyone except immediate family members and Executive’s attorneys and financial
advisers. Executive further agrees to inform these people that the Agreement is
confidential and must not be disclosed to anyone else. Executive may disclose
the terms of this Agreement if compelled to do so by a court, but Executive
agrees to notify the Company immediately if anyone seeks to compel Executive’s
testimony in this regard, and to cooperate with the Company if the Company
decides




19



--------------------------------------------------------------------------------














to oppose such effort. Executive agrees that disclosure by Executive in
violation of this Agreement would cause so much injury to the Company that money
alone could not fully compensate the Company and that the Company is entitled to
injunctive and equitable relief. Executive also agrees that the Company would be
entitled to recover money from Executive if this Agreement were violated.


10.    Ongoing Covenants. Executive acknowledges that nothing in this Agreement
shall limit or otherwise impact Executive’s continuing obligations of
confidentiality to the Company in accordance with Company policy and applicable
law, or any applicable Company policies or agreements between the Company and
Executive with respect to non-competition or non-solicitation, and Executive
covenants and agrees to abide by all such continuing obligations.


11.    No Adverse Comments. For two (2) years, Executive agrees not to make,
issue, release or authorize any written or oral statements, derogatory or
defamatory in nature, about the Company, its affiliates or any of their
respective products, services, directors, officers or executives, provided that
the foregoing shall not be violated by truthful testimony in response to legal
process, normal competitive statements, rebuttal of statements by the other or
actions to enforce her rights. Nothing herein prohibits Executive from
communicating, without notice to or approval by the Company, with any federal
government agency about a potential violation of a federal law or regulation.


12.    Integration; Severability. The terms and conditions of this Agreement
constitute the entire agreement between Company and Executive and supersede all
previous communications, either oral or written, between the parties with
respect to the subject matter of this Agreement. No agreement or understanding
varying or extending the terms of this Agreement shall be binding upon either
party unless in writing signed by or on behalf of such party. In the event that
a court finds any portion of this Agreement unenforceable for any reason
whatsoever, Company and Executive agree that the other provisions of the
Agreement shall be deemed to be severable and will continue in full force and
effect to the fullest extent permitted by law.


EXECUTIVE ACKNOWLEDGES THE FOLLOWING: HE OR SHE HAS ENTERED INTO THIS AGREEMENT
KNOWINGLY, VOLUNTARILY AND OF HIS OR HER OWN FREE WILL WITH A FULL UNDERSTANDING
OF ITS TERMS; HE OR SHE HAS READ THIS AGREEMENT; THAT HE OR SHE FULLY
UNDERSTANDS ITS TERMS; THAT EXECUTIVE IS ADVISED TO CONSULT AN ATTORNEY FOR
ADVICE; THAT HE OR SHE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTING THIS AGREEMENT; THAT HE OR SHE HAS HAD AMPLE TIME TO CONSIDER HIS OR
HER DECISION BEFORE ENTERING INTO THE AGREEMENT. EXECUTIVE ACKNOWLEDGES THAT HE
OR SHE IS SATISFIED WITH THE TERMS OF THIS AGREEMENT AND AGREES THAT THE TERMS
ARE BINDING UPON HIM OR HER.


IN WITNESS WHEREOF, the parties have executed this Agreement with effect as of
the date first above written.


20



--------------------------------------------------------------------------------














EXECUTIVE ACKNOWLEDGES THAT SHE HAS BEEN ADVISED BY THE COMPANY OF HER ABILITY
TO TAKE ADVANTAGE OF THE CONSIDERATION PERIOD AFFORDED BY PARAGRAPH 4 ABOVE AND
THAT SHE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT.


IN WITNESS WHEREOF, the parties have executed this Agreement with effect as of
the date first above written.


__________________________




BMC STOCK HOLDINGS, INC.


By: ________________
Name: ________________
Title: ________________












21



--------------------------------------------------------------------------------

















SEVERANCE AGREEMENT
EXHIBIT A


The following severance benefits are payable pursuant to Section 3.4 of the
Executive’s Employment Agreement:    




22

